Citation Nr: 0417131	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-29 030A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 8, 2003, Board of Veterans' Appeals (Board) decision 
that granted an apportionment of the veteran's Department of 
Veterans Affairs (VA) compensation, in the amount of $103 per 
month, on behalf of the veteran's former spouse, for the 
period from December 9, 1999, to April 5, 2002.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from October 1955 to October 
1957 and from August 1969 to August 1972.  

This matter comes before the Board on motion by the veteran 
for revision or reversal on the grounds of CUE of an 
October 8, 2003, Board decision that granted an apportionment 
of the veteran's VA compensation benefits, in the amount of 
$103 per month, on behalf of the veteran's former spouse, for 
the period from December 9, 1999, to April 5, 2002.  


FINDINGS OF FACT

1.  In an October 8, 2003, decision, the Board found that an 
apportionment of $103 a month of the veteran's VA 
compensation benefits for the period from December 9, 1999, 
to April 5, 2002, constituted a reasonable contribution to 
the appellant's support and expenses and would not cause an 
undue hardship on the veteran.  

2.  The moving party has alleged that he provided sufficient 
support during the period from December 9, 1999, to April 5, 
2002, and that the total amount of support provided exceeds 
the amount authorized in 38 U.S.C.A. § 1115 (West 2002).  


CONCLUSION OF LAW

The October 8, 2003, decision that granted an apportionment 
of $103 per month of the veteran's VA compensation benefits 
on behalf of the veteran's former spouse for the period from 
December 9, 1999, to April 5, 2002, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1403, 20.1404 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et seq. (West 
2002), has no applicability in this case.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  

The moving party argues that the October 8, 2003, Board 
decision, granting an apportionment in the monthly amount of 
$103, was in error because the veteran was already providing 
support for his former spouse during the period from 
December 9, 1999, to April 5, 2002.  It is also argued that 
the $103 per month award caused the total support the veteran 
provided his former spouse to be in excess of that authorized 
in 38 U.S.C.A. § 1115.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  
38 U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1406.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at that time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  See also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1991).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's rule of practice 
at 38 C.F.R. §§ 20.1400-1411 (2003).  The regulation 
contained at 38 C.F.R. § 20.1404(b) has been invalidated.  
See Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).  

In this case, the facts before the Board at the time of the 
October 2003 decision included statements from the veteran 
and his former spouse relating to their income and expenses, 
as well as records relating to court ordered support that the 
veteran was paying to his former spouse.  The October 8, 
2003, Board decision, at pages 5 and 6, clearly considers the 
income and expenses reported by the veteran and his former 
spouse, as well as records relating to a court ordered award 
for the veteran's former spouse.  Therefore, the Board's 
October 2003 decision appropriately considers the correct 
facts as they were known at that time.  

The veteran has also argued that the amount awarded exceeded 
the amount authorized in 38 U.S.C.A. § 1115.  This section 
provides for the additional amount of compensation that VA 
pays for dependents.  However, it does not provide for the 
amount of an apportionment.  The October 8, 2003, Board 
decision correctly set forth the applicable governing law and 
regulations, at pages 4 and 5, and then applied the correct 
law in determining the amount of the apportionment award.  In 
this regard, the Board determined that 20 percent of the 
veteran's $2,093.12 per month award was appropriate under the 
circumstances.  The Board's October 2003 decision reached 
this conclusion after determining that there was no evidence 
that the veteran was actually paying $305 per month to his 
former spouse in addition to the court ordered $356 per 
month.  A mathematical application was then accomplished 
which determined that the $356 per month plus $103 per month 
would equal 20 percent of the veteran's benefits.  

The Board arrived at the $103 by following guidelines set out 
in governing regulations that reflect that an apportionment 
of less than 20 percent of the veteran's benefits would not 
provide a reasonable amount for any apportionee.  The October 
2003 decision found that both parties experienced hardship 
but it would not cause undue hardship to the veteran to have 
20 percent of his benefits apportioned.  An argument as to 
how the facts were weighed or evaluated does not demonstrate 
CUE, because it does not address whether the correct facts, 
as they were known at the time of the October 2003 decision 
were before the Board, but rather is only argument regarding 
disagreement as to how the facts were weighed or evaluated.  

The October 8, 2003, decision correctly set forth the 
pertinent laws and regulations relating to the issue before 
the Board at that time.  There is no argument by the moving 
party that the pertinent laws and regulations, considered in 
the October 2003 Board decision, were incorrect.  

Based on a review of the record, the Board finds that the 
October 8, 2003, Board decision correctly applied the 
pertinent laws and regulations and was well supported by the 
facts existent at that time.  Consequently, the October 8, 
2003, Board decision is not clearly and unmistakably 
erroneous for the foregoing reasons.  It is not subject to 
revision or reversal.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403.  


ORDER

The motion for revision of the October 8, 2003, Board 
decision on the grounds of CUE is denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



